                                                                           FILED
                                                                              APR 3O2019
                    IN THE UNITED STATES DISTRICT COURT
                                                                              Clerk, U.S Courts
                        FOR THE DISTRICT OF MONTANA                           District Of Montana
                             MISSOULA DIVISION                                 Missoula Division



  UNITED STATES OF AMERICA,                            CR 18-57-M-DWM-2

                  Plaintiff,                                    ORDER

            vs.

 SHELBY NICOLE NACCARATO,

                  Defendant.



       The government having moved unopposed to dismiss the forfeiture items in

this case in light of administrative forfeiture,

      IT IS ORDERED that the government's motion (Doc. 53) is GRANTED.

The items referred to in the Plea Agreement (Doc. 29), Preliminary Order of

Forfeiture (Doc. 40), and Criminal Judgment (Doc. 49) as items of forfeiture,

namely (1) a Davis Industries .22 Magnum (serial no. 25994) and (2) ammunition,

shall no longer be forfeited and are dismissed as items of forfeiture.

      DA TED this       ?JI -day of April, 2019.




                                  Unitecl   t~s Di:
                                              W.   OLLOY, District Judge

                                                        Court
